Carter, J.
This is an action to recover on a policy of life insurance payable to the insured’s estate. The trial court dismissed the action without prejudice to a new action after the filing of a proper proof of loss. The plaintiff. appeals.
Plaintiff as the administratrix of the estate of James F. O’Neil, deceased, brought the action against the defendant insurance company to recover $2,500, the face amount of the policy held by the deceased with the defendant company.
The policy contained the following provision: “This Policy is payable at the Home Office of the Company in Lincoln, Nebraska. Before any amount shall be paid hereunder, due proofs of the death of the Insured must be furnished, * *
On December 22, 1943, the administratrix wrote the defendants in part as follows: “This letter will inform *470you of the death of Capt. James F. O’Neil, while in military service in Italy, November 4th.” The defendant contends, and the trial court held, that the letter was insufficient to constitute a proof of death under the terms of the policy. In so holding we think the trial court was in error.
The only requirement of the policy before us relative to proof of death is that “due proofs of the death of the Insured must be furnished.” Under such a policy provision the proof of death need not be made on forms provided by the insurance company, nor does the company have the right to prescribe any particular manner of making proof. If the proof of death is sufficient in law, the insurance company is obliged to accept it.
The general rule is: “Unless the policy specifically provides otherwise, no particular form of proof of loss is required other than one adequate to enable an insurer to consider its rights and liabilities.” 29 Am. Jur., § 1120, p. 840. An authoritative annotator states the rule as follows: “The term ‘due proof,’ as used in a policy providing for the payment of disability benefits, or waiver of premiums, upon receipt of ‘due proof’ of disability, does not require any particular form of proof which the insurer might arbitrarily demand, but such a statement of facts reasonably verified as, if established in court, would prima facie require payment of the claim.” 109 A. L. R. 826. In support of the foregoing rule we find cited the cases of McAndrews v. Prudential Ins. Co., 132 Neb. 332, 271 N. W. 857; Schollman v. Prudential Ins. Co., 130 Neb. 662, 266 N. W. 75; and Wray v. Equitable Life Assurance Society, 129 Neb. 703, 262 N. W. 833. In the McAndrews case we said: “It is true that the term ‘due proof of disability,’ as used in the policy, does not require any particular form of proof which the insurer might arbitrarily demand, but only a statement of fact as, if established in court, would require payment of the claim.”
The rule is no different in a suit on a life policy than *471on a policy providing for disability benefits. The principle involved is the same. Under the cited rule the proof of death is sufficient. If the administratrix can establish in court the facts set forth in her letter to the company, a prima facie case would be made. Consequently, the facts recited in the letter constitute a sufficient proof of death within the provisions of the policy presently before us. This being true, the furnishing of proof of death as a condition precedent to the bringing of suit has been met.
The judgment of the district court is reversed and the cause remanded for further proceedings.
Reversed.
Carter, J., participating on briefs.